Title: To George Washington from Colonel Benedict Arnold, 20 November 1775
From: Arnold, Benedict
To: Washington, George

 

Point aux Trembles [Quebec] Novr 20th 1775
May it please your Excellency

My last was of the 14th Instant from Point ⟨Levi⟩—the same Evening I passed the St Lawrance without Obstruction, except from a Barge, on which we fired & killed three Men, but as the Enemy were apprised of our coming, and the Garrison augmented to near seven hundred Men, besides the Inhabitants, it was not thought proper to attempt carrying the Town by Storm, but cut off their Communication with the Country till the Arrival of General Montgomery—We accordingly invested the Town with about 550 effective Men, took possession of a Nunnery & Major Caldwell’s House about half a League from Town—We marched up several Times near the Walls, in Hopes of drawing them out, but to no effect, tho’ they kept a constant Cannonading & killed us one Man.
On the 18th having Intelligence that Capt. Napier in an armed Snow with near 200 Men, having made his escape from Montreal, was very near, & that the Garrison, furnished with a Number of good Field Pieces intended attacking us the next Day, I ordered a strickt Examination to be made into our Arms & Ammunition, when to my great Surprize I found many of our Ca[r]tridges unfit for Use (which to Appearance were good) and that we had no more than five Rounds to each Man, it was judged prudent in our Situation not to hazard a Battle but retire to this Place, eight Leagues from Quebec, which we did yesterday, & are waiting here with Impatience the Arrival of Genl Montgomery, which we expect in a few Days. I have been obliged to send to Montreal for Cloathing for my People about 650 in the Whole, who are almost naked & in want of every Necessary—I have been as careful of Cash, as possible, but shall soon have Occasion for hard Money, as the French have been such Sufferers from Paper heretofore, & mine so large, I thought it not prudent to offer it them at present—I have wrote General Montgomery my Situation & Wants, which I expect will be supplied by him. Had I been ten Days sooner, Quebec must inevitably have fallen into Our Hands, as there was not a Man there to oppose us—however I make no Doubt Genl Montgomery

will reduce it this Winter if properly supported with Men which in my Opinion, cannot in the whole be less than two Thousand, five Hundred, tho’ it may possibly be effected with a less Number—The Fatigue will be very severe at this Season, and in this inclement Clima⟨te.⟩ I have the Honor to be with the greatest Esteem & Respect Your Excellencys most obedient and very humble Servan⟨t⟩

Benedt Arnold

